Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the reply filed on 10/04/2022 Applicants elected the invention of Group 1 (claims drawn to methods of diagnosis of acute rejections including analysis of the combination of CFLAR, NKTR, PSEN1, ITGAX, DUSP1, RYBP, MAPK9, and NAMPT and further including CEACAM4, EPOR, GZMK, RARA, RHEB, RXRA and SLC25A37.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 99-106 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2022.

Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 88-98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant rejection of claims of for including subject matter that was not disclosed in the application as originally filed is relevant to the limitation recited in claim 88 as “wherein increased expression levels of each of the genes over normal expression levels of each of the genes is indicative of transplant rejection in recipient”.  The limitation requires a particular level (i.e.:  increased over normal expression levels) of specific analytes (i.e.:  the recited CFLAR, NKTR, PSEN1, ITGAX, DUSP1, RYBP, MAPK9, and NAMPT cDNAs) and an association with a specific phenotype (i.e.:  transplant rejection).  But the application as originally filed does not provide any basis for this specific require combination of elements; the application as originally filed does not provide for the particular measured/compared level of the genes as increased specifically in subjects with rejection.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 88-98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 88-98 are unclear over the stated purposed of the claimed methods as “detecting transplant rejection in a solid organ transplant recipient” as recited in the preamble of claim 88.  The claims do not recited any active process step that is the required detecting.  Claim 88 recites “increased expression levels of each of the genes over normal expression levels of each of the genes is indicative of transplant rejection in recipient”, but such a recitation is only a suggestion of an asserted property of the “increased expression”, and it is not clear if such a compared expression is required to be in fact present and detected in a sample.
Claims 91-93 are unclear over recitation of the phrase “the PCR amplification targets cDNA encoding genes further comprising CEACAM4, EPOR, GZMK, RARA, RHEB, RXRA and SLC25A37” when considered in combination with the limitations of claim 88, from which the rejected claims depend.  It is unclear if the “assessing” of strep b) of claim 88 is intended to require the assessing of the additionally recited genes of claim 91, or if the limitations of claim 91 are intended to require only that the genes are amplified but no additional analysis is performed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 88-98 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) is/are directed to a judicial exception encompassing abstract ideas and natural phenomena.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth below. The judicial exception is not integrated into a practical application of the judicial exception.  The rationale for this determination is explained below:
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).

The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- the claims are directed to methods.

Step 2A, prong 1. Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes- where the claims recite the phrase “increased expression levels of each of the genes over normal expression levels of each of the genes is indicative of transplant rejection in recipient” (i.e.:  in claim 88), such concepts are abstract ideas; they encompass the mental comparison of data and the correlation of data and information to reach a conclusion.  Similarly, the claims are also directed to the asserted natural phenomenon wherein the particular compared amounts of a biomarker are associated with acute rejection of a transplant.

Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the rejected claims do not require any particular practical steps related to the measuring or correlating, such as the administration of a particular drug treatment of transplant rejection.  

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- the claims include practical steps related to the collection of gene expression data used for biomarker analysis, but the broadly recited steps are properly considered routine and conventional and the claims are not significantly more than the judicial exceptions to which they are directed.
The specification indicates that the practical steps of data collection as required by the rejected claims were known in the art.  For example, the specification at page 27 indicates that the methods of expression analysis are known in the art.  Additionally, the prior art of Li et al (2012) as cited on the IDS of 08/10/2022 teaches that the methods of gene expression analysis were known in the art.
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the data collection of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting SNP data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps for collecting data (specifically genetic information) to be used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “'transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, in University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility."

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112 Enablement
Claims 88-98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification does not appear to fully disclose the required association of gene expression (i.e.:  increased expression of the combination of CFLAR, NKTR, PSEN1, ITGAX, DUSP1, RYBP, MAPK9, and NAMPT) associated with the required phenotype (i.e.:  transplanted organ rejection).  It is noted that the claims are sufficiently broad as to encompass any subject organism (e.g.:  dog, cat, monkey) and any sample type (e.g.:  blood, urine, any tissue for any organ) and any transplanted organ.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Nature of the invention and the breadth of the claims
	The claims broadly encompass detecting transplant rejection of a solid organ, comprising the assessing the levels of gene expression CFLAR, NKTR, PSEN1, ITGAX, DUSP1, RYBP, MAPK9, and NAMPT, and also can include CEACAM4, EPOR, GZMK, RARA, RHEB, RXRA and SLC25A37, as consonant with the Election. 
	The claims broadly encompass the analysis of any biological sample type from any subject organism.
Direction provided by the specification and working example
	The instant specification (p.53) provides case:control analysis of gene expression measured in blood samples from human renal allograft recipients.  The specification teaches comparing gene expression between known AR case subjects and known no-AR control subjects.  The specification teaches that AR and no-AR samples could be classified based on a measure of expression of 17 genes (e.g.:  p.66).  
The specification teaches that 12-gene models were used as part of a computer program to classify samples as AR or no-AR (e.g.:  p.73-74).  And relevant to the instantly claimed methods, the specification provides that a 17-gene panel was used to distinguish AR form no-AR samples (e.g.:  p.79-80).
The specification does not teach any analysis of non-human organisms, and the specification does not teach any analysis of a sample other than blood or transplanted organs other than kidney.
State of the art, level of skill in the art, and level of unpredictability
	While the state of the art and level of skill in the art with regard to the analysis of mRNA expressed in any sample is high, the unpredictability in associating any gene expression level with a phenotype such as tissue rejection as encompassed by the claims is higher.  Such unpredictability is demonstrated by the related art.
Because the claims encompass the analysis of gene expression in any organism, whereas the specification teaches only the analysis of human samples, it is relevant to point out the unpredictability in extrapolating results regarding the asserted association of an allele with a phenotype in humans to any other organism.  Hoshikawa et al (2003) teaches unpredictability with regard to applying gene expression results among different organisms. The reference teaches the analysis of gene expression in lung tissue in response to hypoxic conditions which lead to pulmonary hypertension (Fig. 1). The reference teaches that the gene expression profile in mouse is different from that observed in rat (Tables 1-4; p.209 -Abstract). Thus it is unpredictable as to whether or any genes that are rejection-related in humans are in fact applicable to diagnosing rejection in any other non-human organism.
Because claims encompass the analysis of gene expression in any biological sample type, whereas the specification provides only expression in blood samples related to kidney transplants, it is relevant to point out the unpredictability in comparing gene expression among different tissues.  Cobb et al (2002) teaches the unpredictability in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver are different.  Thus it is unpredictable as to whether or not the blood biomarkers of the instant specification would be suitable for the analysis of any other different non-blood samples in the identification of AR status; or if the kidney-related markers of the instant specification are germane to the analysis of non-kidney transplants.
It is noted that while the specification teaches that Figure 16 of the drawings shows genes found to be overexpressed in rejection, not all of the claimed genes are provided in that list.  And while the specification asserts that an algorithm comprising measures of gene expression was used to classify the subjects with acute rejection, the specification does not in fact disclose any particular algorithm (e.g.:  how the different measures of expression may be weighted or combined) that is used to classify subjects.  This is particularly relevant where the prior art (e.g.:  Cheung et al (2003)) teaches that there is natural variation in gene expression; so it is unpredictable if any increased expression (i.e.:  an amount of increase) is indicative of transplant rejection.  The unpredictability in the methods as claimed is further noted where the claims require the increased expression of each of the recited genes as indicative of the presence of rejections.  However, Li et al (2012) as cited on the IDS of 08/10/2022 provides a similar analysis of gene expression associated with kidney transplant rejection.  In the data of Li et al in appears that MAPK9 and NKTR are specifically down regulated (i.e.:  decreased expression) in subjects with acute rejection.
Quantity of experimentation required
A large and prohibitive amount of experimentation would be required to make and use the claimed invention. Such experimentation would require case:control analysis of any biological sample type of interest from subject animal of interest. Such experimentation would further require the analysis of differ rejection classification in the subjects. Because the specification does not disclose target gene expression values for accurate classification, the experimentation would require replication of all the experimentation of the instant specification with multiple replicates of individual samples.
Conclusion
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the lack of guidance by the applicant and the particular examples, it is the conclusion that an undue amount of experimentation would be required to make and use the invention as claimed.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634